Exhibit Century Aluminum Company Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Nine months ended September 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (198,164 ) $ 11,054 Adjustments to reconcile net income (loss) to net cash provided by ( used in ) operating activities: Unrealized net loss on forward contracts 605,105 201,999 Depreciation and amortization 62,912 57,735 Deferred income taxes (198,352 ) (38,822 ) Pension and other post retirement benefits 11,677 6,499 Stock-based compensation 12,034 3,765 Excess tax benefits from share based compensation (657 ) (516 ) (Gain) loss on disposal of assets 248 (49 ) Non-cash loss on early extinguishment of debt - 2,461 Purchase of short-term trading securities (97,532 ) (645,909 ) Sale of short-term trading securities 348,416 387,182 Undistributed earnings of joint ventures (12,466 ) (11,351 ) Change in operating assets and liabilities: Accounts receivable - net (22,403 ) 13,244 Due from affiliates (9,771 ) 9,849 Inventories (36,119 ) (20,990 ) Prepaid and other current assets (389 ) (1,988 ) Accounts payable, trade 15,266 11,849 Due to affiliates ( 215,522 ) 12,018 Accrued and other current liabilities (28,523 ) (52,289 ) Other - net (5,001 ) 13,519 Net cash provided by ( used ) inoperating activities 230,759 (40,740 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment (26,738 ) (13,693 ) Nordural expansion (53,397 ) (79,560 ) Investments in and advances to joint ventures (36,973 ) - Proceeds from sale of property, plant and equipment 47 543 Restricted cash deposits (9,710 ) 3,744 Net cash used in investing activities (126,771 ) (88,966 ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings of long-term debt - 30,000 Repayment of long-term debt - (349,436 ) Repayment of long-term debt - related parties (480,198) - Excess tax benefits from share based compensation 657 516 Issuance of common stock - net of issuance costs 443,646 417,037 Net cash provided by (used in) financing activities (35,895) 98,117 NET INCREASE (DECREASE) IN CASH 68,093 (31,589 ) CASH, BEGINNING OF PERIOD 60,962 96,365 CASH, END OF PERIOD $ 129,055 $ 64,776
